UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6121



TERRY SHIPMON,

                                            Plaintiff - Appellant,

          versus

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
MICHAEL W. MOORE, Director, South Carolina
Department of Corrections; OFFICER QUICK;
OFFICER DUPREE,

                                           Defendants - Appellees,
          and


TWO UNKNOWN CORRECTIONAL      OFFICERS,   Evans
Transportation Unit,

                                                        Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence. David C. Norton, District Judge. (CA-
96-285-4-18BE)


Submitted:   May 15, 1997                   Decided:   May 29, 1997

Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Terry Shipmon, Appellant Pro Se. Andrew Foster McLeod, GRIGGS,
SPRUILL & HARRIS, Cheraw, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Shipmon v. South Carolina

Dep't of Corr., No. CA-96-285-4-18BE (D.S.C. Jan. 9, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2